              Case 2:19-cv-00946-JFC Document 23 Filed 11/14/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYVLANIA

    US FOODS, INC.,                                    CIVIL ACTION

                  Plaintiff,                           Case No. 2:19-cv-946-JFC

          v.

    WILLIAM T. KANE a/k/a BILL T. KANE,
    an individual, and RONALD G. LINABURG,
    D.D.S, an individual,

                  Defendants.

    JURY TRIAL DEMANDED.

                MOTION TO DISQUALIFY DEFENDANT KANE’S COUNSEL

         AND NOW, comes Defendant, Ronald G. Linaburg, D.M.D.,1 by and through his

attorneys, Michael P. Oliverio, Esq., John J. Heurich, Jr., Esq. and The Lynch Law Group, LLC,

and hereby files this Motion to Disqualify Defendant Kane’s Counsel, and in support thereof, avers

as follows:

         1.      This action arises by way of an alleged breach of guaranty asserted by US Foods in

which it seeks to recover amounts allegedly due and owing from certain alleged guarantors—Dr.

Linaburg and Kane.

         2.      At all material times, Dr. Linaburg and Kane were, and remain, principals in an

entity known as 5171 Campbells Land Co., Inc. (“5171 Campbells” of “Company”).

         3.      Since Dr. Linaburg’s involvement with 5171 Campbells, there have been questions

regarding the precise ownership interest owned by the respective parties in the Company.




1
  The caption of the instant action improperly reflects that Dr. Linaburg holds a D.D.S. degree,
rather, Dr. Linaburg holds a D.M.D. degree.
            Case 2:19-cv-00946-JFC Document 23 Filed 11/14/19 Page 2 of 5



       4.      Currently, there is a dispute among Dr. Linaburg and Kane regarding the parties’

respective ownership interests in the Company. Even in this action there is both confusion and a

dispute as to the percentage of ownership interests in and control of 5171 Campbells. Compare

Linaburg’s Ans. (Doc. 12), with Kane’s Ans. (Doc. 20).

       5.      At various times, and in various actions, Robert O. Lampl, James R. Cooney, David

L. Fuchs, Ryan J. Cooney, Sy O. Lampl and the Law Offices of Robert O. Lampl (collectively, the

“Lampl Firm”) have represented both Kane and 5171 Campbells. In fact, in addition to the instant

action, the Lampl Firm is representing or has represented Kane and/or 5171 Campbells in the

following actions in both state and federal court:

              a.    a pending breach of employment and equity contract action in the Court of
       Common Pleas of Allegheny County, Pennsylvania captioned Steven Maglin v. 5171
       Campbells Land Co., LLC, William T. Kane, Tyler Mann, Krissy Kochis and Ronald G.
       Linaburg and docketed at No. GD 18-4336 (representing Kane, Tyler Mann and Krissy
       Kochis);

              b.     three pending confession of judgment actions in the Court of Common Pleas
       of Allegheny County, Pennsylvania, all three of which are captioned L-Four, L.P.
       Successor in Interest to 5171 CRR Associates, LLC v. 5171 Campbells Land Co., Inc.,
       William T. Kane and Simon Cote and docketed at GD 19-2820, GD 19-2821 and GD 19-
       2822 (representing both the Company and Kane);

              c.    a pending mandamus action for access to corporate books and records 5171
       Campbells, one of the several purposes of which is to resolve the dispute regarding
       ownership and control of the Company, in the Court of Common Pleas of Allegheny
       County, Pennsylvania, which is captioned L-Four, L.P., and Ronald G. Linaburg, D.M.D.
       v. 5171 Campbells Land Co., Inc.; 5171 Campbells Land Co., LLC; William T. Kane, and
       Robert E. Dauer, Jr. and docketed at GD 19-2405 (representing all defendants);

               d.     a pending federal action in this district instituted by Store Capital and which
       is captioned Store Capital Acquisitions, LLC and Store Master Funding XIII, LLC v. 5171
       Campbells Land Co., Inc., William Kane, Frank Kane and Ron Linaburg and docketed at
       2:19-cv-685-WSS (representing both the Company and William Kane); and

             e.       a pending bankruptcy matter in this district captioned In re 5171 Campbells
       Land Co., Inc. and docketed at 2:19-bk-22715-CMB (representing the Company).
            Case 2:19-cv-00946-JFC Document 23 Filed 11/14/19 Page 3 of 5



       6.      Such representation by the Lampl Firm results in a conflict of interest in violation

of Rules 1.6 and 1.7 of the Pennsylvania Rules of Professional Conduct as the Lampl Firm has

obtained confidential information of Kane and 5171 Campbells related to the claims of the instant

litigation and as the interests of Kane and 5171 Campbells are directly adverse to each other and

as there is a significant risk that the representation of Kane and/or 5171 Campbells will be

materially limited vis-à-vis the dispute regarding ownership and control of 5171 Campbells.

       7.      Moreover, the Lampl Firm cannot resolve this conflict of interests by simply

dropping either Kane in favor of representing 5171 Campbells, or 5171 Campbells in favor or

representing Kane, as such would violate the “hot potato” doctrine pursuant to which a firm may

not attempt to avoid a conflict by dropping one client like a “hot potato” in order to represent a

more favored client. See Argue v. David Davis Enters., Inc., 2004 WL 2480836 (E.D. Pa. 2004);

Int’l Longshoremen’s Ass’n, Local Union 1332 v. Int’l Longshoremen’s Ass’n, 909 F. Supp. 287

(E.D. Pa. 1995); Pyle v. Meritor Savings Bank, 1993 WL 483196 (E.D. Pa. 1993).

       8.      As Kane is currently also represented by Dennis Blackwell, Kane will not be

prejudiced in this matter by the disqualification of the Lampl Firm.

       9.      For these reasons, as well as for the reasons set forth more fully in Dr. Linaburg’s

accompanying brief, which arguments are incorporated herein by reference, this Court should

disqualify and remove the Lampl Firm from any further or continued representation of Kane.
         Case 2:19-cv-00946-JFC Document 23 Filed 11/14/19 Page 4 of 5



       WHEREFORE, Defendant, Ronald G. Linaburg, D.M.D., respectfully requests that this

Honorable Court grant the instant motion and disqualify Robert O. Lampl, James R. Cooney,

David L. Fuchs, Ryan J. Cooney, Sy O. Lampl and the Law Offices of Robert O. Lampl.



Date: November 14, 2019                          Respectfully submitted,

                                                 THE LYNCH LAW GROUP, LLC


                                                 /s/ Michael P. Oliverio
                                                 Michael P. Oliverio, Esq.
                                                 PA ID No. 209399
                                                 John J. Heurich, Jr., Esq.
                                                 PA ID No. 317155
                                                 501 Smith Dr., Suite 3
                                                 Cranberry Township, PA 16066
                                                 moliverio@lynchlaw-group.com
                                                 jheurich@lynchylaw-group.com
                                                 (724) 776-8000
                                                 Counsel for Defendant, Ronald G. Linaburg,
                                                 D.M.D.
         Case 2:19-cv-00946-JFC Document 23 Filed 11/14/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 14th day of November, 2019, a true and correct copy of the

foregoing MOTION TO DISQUALIFY DEFENDANT KANE’S COUNSEL was served upon

the following as follows:

                                Via the Court’s CM/ECF System:

                                     Gretchen E. Moore, Esq.
                            Strassburger, McKenna, Gutnick & Gefsky
                                 Four Gateway Center, Suite 2200
                                       444 Liberty Avenue
                                      Pittsburgh, PA 15222
                                       Counsel for Plaintiff

                                    Maria Zoee Vathis, Esq.
                               Bryan Cave Leighton Paisner LLP
                                   161 N. Clark Street, 4300
                                      Chicago, IL 60601
                                     Counsel for Plaintiff

                                  Dennis M. Blackwell, Esq.
                                   The Blackwell Law Firm
                               Benedum Trees Building, Floor 9
                                     223 Fourth Avenue
                                    Pittsburgh, PA 15222
                   Counsel for Defendant William T. Kane a/k/a Bill T. Kane

                                    Robert O. Lampl, Esq.
                                    Ryan J. Cooney, Esq.
                               Law Offices of Robert O. Lampl
                               Benedum Trees Building, Floor 4
                                     223 Fourth Avenue
                                    Pittsburgh, PA 15222
                   Counsel for Defendant William T. Kane a/k/a Bill T. Kane




                                                   /s/ Michael P. Oliverio
                                                   Michael P. Oliverio, Esq
